Title: From George Washington to Brigadier General James Clinton, 25 January 1779
From: Washington, George
To: Clinton, James


Dear Sir.
Head Quarters Philadelphia 25th Jany 1779.

I have received your favors of the 9th and 13th insts.—In my last of the 19th I informed you that it was the desire of Congress that a fort might be built for the Oneidas if they requested it—and I am therefore glad that you have ordered that work to be executed—I also at that time inclosed an order upon the Commissary of Military Stores at Springfield for what amunition you might think necessary for the troops under your command.
General Schuyler in a letter of the 2d inst: mentions the importance of a settlement called Burnets field near the German Flats— and advises that part of the troops now at Cherry Valley be removed to that place—as Cherry Valley Settlement is so nearly destroyed that it is scarcely an object of another attack—while that of Burnets field is of so much consequence towards keeping up the communication with Fort Schuyler that the enemy will in all probability direct their next blow at it, unless there is a force there to oppose them—Be pleased therefore to take the matter into consideration, and endeavour to make such a disposition as will secure a place of so much value—Under present circumstances I would not have you send the Rifle Corps down—if they have not received their full Cloathing, let the Commanding Officer make a return of the deficiency, and it shall be sent up to them.
I have suggested a particular matter to General Schuyler upon which he is to consult you—if it should be thought practicable and advisable to carry the thing proposed into execution, you will furnish the force that may be judged necessary for the Enterprise. I am Dear Sir with great regard Your most obedt Servt
Go: Washington
